  Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 1 of 6 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


WHITNEY ALBRIGHT,                   )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )              Civil Action No.:
                                    )
SS STADIUM, LLC                     )
                                    )
      Defendant.                    )
____________________________________)

                                        COMPLAINT

        COMES NOW the Plaintiff, WHITNEY ALBRIGHT (“PLAINTIFF”) and files this

Complaint against DEFENDANT, SS STADIUM, LLC (“DEFENDANT”) respectfully stating

unto the Court the following:

                                GENERAL ALLEGATIONS

   1.      This is a cause of action to recover compensatory and liquidated damages, attorney

           fees, and other relief from DEFENDANT for violations of the Fair Labor Standards

           Act (“FLSA”) and for breach of contract.

   2.      At all material times, PLAINTIFF was a citizen and resident of Florida.

   3.      At all material times, DEFENDANT was a Florida corporation with a retail store in

           Brooksville, Florida, which is where PLAINTIFF was employed at all relevant times.

                                       BACKGROUND

   4.      PLAINTIFF brings this action to require DEFENDANT to pay back wages owed to

           PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor

           Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.
Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 2 of 6 PageID 2




 5.    At all relevant times, DEFENDANT acted through its officers, agents, servants and

       employees.

 6.    Upon information and belief, at all relevant times, DEFENDANT had annual gross

       sales in excess of $500,000.00 and two or more employees who regularly handled

       goods that moved in or were produced for interstate commerce.

 7.    At all relevant times, DEFENDANT was an enterprise engaged in commerce as defined

       at 29 U.S.C. § 203.

 8.    Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

       216.

 9.    In or around November 2020, PLAINTIFF was hired to work as a sales associate for

       DEFENDANT and she was paid on an hourly basis. PLAINTIFF’S duties also

       including baking.

 10.   PLAINTIFF worked at least two weeks during which she was not compensated for her

       time. She worked 77 hours during those two weeks.

 11.   The FLSA requires an employer to pay its employees at a rate of at least minimum

       wage for all hours worked and also requires an employer to pay its employees time and

       one-half when they work more than 40 hours per week.

 12.   Despite working at the direction and knowledge of DEFENDANT, PLAINTIFF was

       not paid at least minimum wage for every hour she worked.

 13.   Upon information and belief, DEFENDANT has, since the beginning of PLAINTIFF’S

       employment, willingly, deliberately and intentionally refused to pay PLAINTIFF for

       time actually worked.

 14.   PLAINTIFF is therefore owed compensation for time actually worked but not paid, and



                                          2
Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 3 of 6 PageID 3




       back wages by DEFENDANT, who willingly and knowingly withheld those wages.

                               COUNT I
             VIOLATION OF THE FAIR LABOR STANDARDS ACT

 15.   The General Allegations and Background above are hereby incorporated by reference

       as though fully set forth herein.

 16.   DEFENDANT regularly engages in commerce and its employees, including

       PLAINTIFF, handled and used materials, which have moved in interstate commerce.

 17.   At all relevant times, DEFENDANT was an employer within the meaning of the Fair

       Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and is subject to

       the provisions of the Act.

 18.   PLAINTIFF at all relevant times was a non-exempt employee of DEFENDANT, as

       defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

       who performed work for which she received no compensation.

 19.   During her employment with DEFENDANT, PLAINTIFF performed work for which

       she was not compensated in violation of the provisions of the Fair Labor Standards Act

       of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically, DEFENDANT

       violated the minimum wage provision of the FLSA by failing to pay PLAINTIFF at

       least minimum wage for all the time she worked.

 20.   Upon information and belief, DEFENDANT’S pay system was unilaterally imposed

       upon PLAINTIFF by DEFENDANT.

 21.   DEFENDANT’S failure to compensate PLAINTIFF for all compensable hours violates

       the minimum wage provisions of the FLSA and the regulations thereunder.

 22.   DEFENDANT’S failure to compensate PLAINTIFF for all compensable hours was a

       willful and knowing violation of the Act.


                                           3
  Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 4 of 6 PageID 4




   23.      As a result of DEFENDANT’S willful and knowing failure to properly compensate

            PLAINTIFF, she has suffered substantial delay in receipt of wages owed and damages.

   24.      Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANT owes PLAINTIFF for

            unpaid work, time and one-half pay for unpaid overtime, and an additional equal

            amount as liquidated damages, together with an additional sum for attorney’s fees and

            costs.

   25.      All conditions precedent to maintaining this action have occurred or otherwise been

            waived.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, unpaid overtime, liquidated damages,

pre- and post-judgment interest, attorney fees, and other relief by reason of DEFENDANT’S

violations of the FLSA; for a trial by jury on all issues so triable; for an Order enjoining

DEFENDANT from continuing its practice of having employees perform work “off the clock”

and/or failing to pay employees for time actually worked, and, for such other and further relief as

the Court may deem just and proper.

                                        COUNT II
                                   BREACH OF CONTRACT

   26.      The General Allegations and Background above are hereby incorporated by reference

            as though fully set forth herein.

   27.      PLAINTIFF and DEFENDANT entered into an agreement pursuant to which

            PLAINTIFF was to be paid $9.75 per hour for each hour she worked.

   28.      PLAINTIFF performed as agreed pursuant to her agreement with DEFENDANT, but

            DEFENDANT breached the agreement by not paying PLAINTIFF for all the time she

            worked and by paying her for some of the time she worked at $9.15 per hour, instead


                                                4
  Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 5 of 6 PageID 5




            of the agreed rate.

   29.      As a result of DEFENDANT’S failure to pay PLAINTIFF properly, she has suffered

            delay in receipt of her wages and has been required to retain an attorney to help her get

            her pay and DEFENDANT is required to pay PLAINTIFF’S attorney’s fees pursuant

            to Florida Statute.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, nominal relief, pre- and post-

judgment interest, attorney fees, and other relief by reason of DEFENDANT’S violations of the

FLSA; for a trial by jury on all issues so triable and, for such other and further relief as the Court

may deem just and proper.

                                          COUNT III
                                      FLSA-RETALIATION

   30.      The General Allegations and Background are hereby incorporated by reference as

            though fully set forth herein.

   31.      PLAINTIFF complained to DEFENDANT that she was not getting paid what she was

            owed.

   32.      In or around January 26, 2021, DEFENDANT constructively discharged PLAINTIFF

            after she was diagnosed with sciatica, telling her that there were no more shifts

            available for her if she could not work as a baker, despite her time being split between

            baking and retail. Upon information and belief, this decision to discharge PLAINTIFF

            was based at least in part on PLAINTIFF requesting DEFENDANT pay her what she

            was owed.

   33.      As a result of her termination, PLAINTIFF suffered a loss of income, humiliation and

            embarrassment.


                                                 5
  Case 8:21-cv-00481-WFJ-JSS Document 1 Filed 03/01/21 Page 6 of 6 PageID 6




       WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover lost wages and fringe benefits, damages for mental

anguish, embarrassment and humiliation, punitive damages, pre- and post-judgment interest, other

compensatory damages, attorney’s fees and costs of litigation, nominal damages, and other relief

by reason of DEFENDANT’S violation of the FLSA’s retaliation provision; for a trial by jury on

all issues so triable, and, for such other and further relief as the Court may deem just and proper.




Dated: March 1, 2021

                                              Respectfully submitted,

                                              THE LAW OFFICE OF MATTHEW BIRK



                                              /s/ Matthew W. Birk
                                              Matthew W. Birk
                                              Florida Bar No.: 92265
                                              309 NE 1st Street
                                              Gainesville, FL 32601
                                              (352) 244-2069
                                              (352) 372-3464 FAX
                                              mbirk@gainesvillleemploymentlaw.com
                                              ATTORNEYS FOR PLAINTIFF




                                                6
